Judgment, Supreme Court, New York County, entered on November 20, 1970, unanimously reversed, on the law, without costs and without disbursements, and the petition dismissed. Where, as here, there is a difference of opinion between doctors as to the cause of petitioner’s disability, respondents’ determination, based upon the advice and recommendation of its Medical Board, cannot be said to be arbitrary and capricious. (Mat*519ter of Eichler v. MeElligott, 259 App. Div. 151, affd. 283 N. Y. 716; Matter of Tiernan v. Walsh, 268 App. Div. 962, affd. 294 N. Y. 299; Matter of Gratz v. Cavanagh, 18 A D 2d 887.) Concur—Stevens, P. J., McGivem, Nunez, Murphy and Capozzoli, JJ.